IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 01-21259
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TWELVE FIREARMS,

                                         Defendant,

versus

RAZA HUSAIN,

                                         Claimant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-97-CV-295
                       --------------------
                         October 28, 2002
Before GARWOOD, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Raza Husain, federal prisoner # 79193-079, appeals the

district court’s denial of his FED. R. CIV. P. 60(b) motions in

this in rem civil forfeiture action.   Husain argues that the

district court erred in granting summary judgment for the

Government in the forfeiture action.   The merits of the

underlying judgment are not reviewable in an appeal from the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-21259
                                  -2-

denial of a FED. R. CIV. P. 60(b) motion.   In re Ta Chi Navigation

(Panama) Corp. S.A., 728 F.2d 699, 703 (5th Cir. 1984); Travelers

Ins. Co. v. Liljeberg Enters., Inc., 38 F.3d 1404, 1408 (5th Cir.

1994).   The district court thus did not abuse its discretion in

denying postjudgment relief as to Husain’s claims challenging the

judgment in the forfeiture action.     See Seven Elves, Inc. v.

Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981).

     Husain also challenges the district court’s denial of his

claim that the Government did not return to him all seized

business records.     Following an evidentiary hearing, the district

court found that the Bureau of Alcohol, Tobacco, and Firearms

returned copies of all seized documents to Husain and that

although the Government may have lost the originals of some of

the receipt books, Husain was not prejudiced.    Husain has not

demonstrated that the court abused its discretion in denying

relief on this claim.     See Eskenazi, 635 F.2d at 402.

     Husain raises for the first time on appeal alleged error in

his criminal conviction, pre-sentence report, and criminal

sentence.   We will not address these claims raised for the first

time on appeal.     See, e.g., Vogel v. Veneman, 276 F.3d 729, 733-

34 (5th Cir. 2002).

     AFFIRMED.